FILE COPY

CHIEF JUSIICE                                                                           NUECES COUNTY COURTHOUSE
  ROGELIO VALDEZ                                                                        9O1 LEOPARD, 1OTH FLOOR
                                                                                        CORPUS CHRISTI, TEXAS 7840I
JUSTICES                                                                                361-888-0416 (TEL)
  NELDA V. RODRIGUEZ                                                                    361-888-0794 (FAX)
  DORI CONTRERAS GARZA
  GINA M. BENAVIDES                                                                     HIDALGO COUNry
  GREGORY T. PERKES                                                                     ADMINISTRATION BLDG.
  NORA L. LONGORIA                        @outt of €Ipp¿sls                             lOO E. CANO, sTH FLOOR
                                                                                        EDINBURG, TEXAS 78539
CLERK                                                                                   956-318-2405 CrEL)
  DORIAN E, RAMIREZ                   @tlítueftb Dlstîtú ot @enüi                       956-318-2403 (FAX)

                                                                                        www.A co u tt s. gou/ 1 3t h co a

                                               September 29, 2015

        Hon. Laura Hinojosa
        District Clerk
        100 N Closner - 1st Floor
        Edinburg, TX 78539
        - DELIVERED VIA
                           E-MAIL -

        Re:       Cause No. 13-14-0049'l-CV
        Tr.Ct.No. C-2190-14-D
        Style:    Marla Cuellar v. Omar Maldonado

        Dear Ms. Hinojosa:

               The judgment of the trial court in the above cause was REVERSED and RENDERED by
        this Court on the Sth day of March, 2015. The mandate is enclosed.

               Costs of the appeal were adjudged aga¡nst appellee.

               Pursuant to Section 51.204(b) of the Government Code, the attorneys of record are
        hereby notified that any exhibits submitted to the court by a party may be w¡thdrawn by that
        party or the party's attorney of record within 30 days. Exhibits on file with the court will be
        destroyed three (3) years after final disposition of the case or at an earlier date if ordered by the
        Court.

                                                      Very truly yours,
                                                       ']Sa"tqj* ç.
                                                      Dorian E. Ramirez, Clerk
                                                                               nry
        DER:cc
        Enc.
        cc:  Hon, Jose Garza (DELIVERED VIA E-MAIL)
             Hon. Keith C. Livesay (DELIVERED VIA E-MAIL)
                                                                                 FILE COPY


                                   MANDATE
TO THE 206TH DISTRICT COURT of HIDALGO COUNry, GREETTNGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 5th day of
March, 2015, the cause upon appeal to revise or reverse yourjudgment between

Marla   Cuellar,                                                                Appellant,
                                             \,
Omar Maldonado,                                                                  Appellee.
CAUSE NO. 1 3-14-00491-CV                                         (Tr.Ct.No. C-2190-1 4-D')

was determined; and therein our said Court made its order in these words:

        THIRTEENTH COURT OF APPEALS, having considered this cause on appeat,

concludes the judgment of the trial court should be reversed and rendered, The Court

orders the judgment of the trial court REVERSED and RENDERED. Costs of the

appeal are adjudged against appellee.

        We further order this decision certified below for observance.

                                   *******
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Th¡rteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 29th day of September, 2015.




                                                  f$u+tq¡   - î.     nry
                                                  Dorian E. Ramirez, CLERK
                                                                                          FILE COPY




                                         Rtl I ôF I:ôSTS
                                     THIRTEENTH GOURT OF APPEALS
                                      CORPUS CHRISTI - EDINBURG
                                          No. 13-14-00491-CV
                                             Marla Cuellar
                                                  v,
                                           Omar Maldonado
                 (No. C-2190-14-D lN 206TH DISTRICT COURT OF HIDALGO COUNTY)


FILING                                                                    E-PAID
FILING                                                  $10.00            E-PAID
FILING                                                  $10.00            E-PAID
FILING                                                  $15.00            E-PAID
FILING                                                  $10.00           E-PAID
FILING                                                  $1o.oo           E-PAID
FILING                                                  $10.00           E-PAID
REPORÏER'S RECORD                                       $87.00          UNKNOWN
FILING                                                  $10.00           E-PAID
REPORTER'S RECORD                                      $894.00          UNKNOWN
CLERK'S RECORD                                         $1i6.00          UNKNOWN
FILING                                                  $10.00           E.PAID
FILING                                                  $10.00           E-PAID
SIAÏEWIDE EFILING FEE                                   $20.00           E-PAID
FILING                                                 $100.00           E-PAID
SUPREME COURT CHAPTÉR     5I   FEE                      $50.00           E-PAID
                                                        $25.00



  Balance of costs ow¡ng to the Thirteenth Court of Appeals, Corpus Chr¡sti, Texas: 0.00


         CoutT                                                          issued      thís Court.

       I, DORIAN E, RAMIREZ, CLERK OF THE THIRTEENTH COURT OF APPEALS OF
THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE THTRTEENTH D|STR|CT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause, as the
same appears of record in this office.

                                                  lN TESTIMONY WHEREOF, witness my hand
                                                  and the Seal of the COURT OF APPEALS for
                                                  the Thirteenth District of Texas, this September
                                                  29.2015.


                                                  ?sdq¡          - t.    T
                                                                             \d"'   l^a
                                                  Dorian E. Ramirez, Clerk